DETAILED ACTION
Response to Amendment
The Amendment filed 31 August 2022 has been entered.  Claims 1-9 and 11-21 remain pending in the application.  Applicant’s Amendments to the Claims have overcome the Objections previously set forth in the Non-Final Office Action mailed 31 May 2022. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 7, 9-14, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as obvious over Ezell (2011/0114318) (cited previously) in view of Nguyen (2016/0177162) (both cited previously).
Regarding independent claim 1, Ezell discloses A method (abstract “servicing a wellbore in a subterranean formation” and [0074] “the LCCC may be employed as […] a fluid used to drill”) comprising: 
introducing into a tubular drill string disposed within a wellbore (e.g., [0077] “the LCCC may be placed downhole through the drill bit”), a thixotropic composition comprising: 
an aqueous base fluid ([0018] “an aqueous base fluid”), 
a water soluble cross-linkable polymer ([0037] “a gellable composition” having “2) a cross-linkable, water soluble polymer”), wherein the water soluble cross-linkable polymer is selected from a group consisting of amine or amide based polymers, polyacrylamides, partially hydrolyzed polyacrylamides, partially hydrolyzed polymethacrylamides, polymethacrylamides, poly(acrylamide-co-acrylate ester), polyvinyl alcohol, and polyalkyleneoxides ([0050] “Alternatively, the gel system comprises an acrylamide polymer” = polyacrylamide, which is water soluble, and/or [0044] “Examples of crosslinkable polymeric materials suitable for use in the CMGS-1 include, but are not limited to a water-soluble copolymer of a non-acidic ethylenically unsaturated polar monomer and an ethylenically unsaturated ester monomer” wherein [0046] “The non-acidic ethylenically unsaturated polar monomers used in the crosslinkable material can be amides (e.g., primary, secondary, and/or tertiary amides) of an unsaturated carboxylic acid. … Examples of such carboxylic derived ethylenically unsaturated polar monomers are acrylamide, methacrylamide” = polyacrylamide or polymethacrylamide copolymers; also [0077] “the LCCC may be formed downhole by the mixing of a first stream comprising a cross-linkable polymer and a second stream comprising an initiator”),
a cross-linking agent for the cross-linkable polymer ([0038] “a cross-linking agent”), 
a retarding agent (e.g., [0039] “a redox polymerization rate retarder”), 
a weighting agent ([0069] “weighting materials”), 
an initiator (e.g., [0039] “a redox polymerization initiator”; also [0077] “the LCCC may be formed downhole by the mixing of a first stream comprising a cross-linkable polymer and a second stream comprising an initiator”), and 
a thixotropic agent imparting thixotropic properties to the composition ([0021] “the LCCC comprises an optional thixotropic viscosifier composition” e.g. [0025] “a clay, for example bentonite, in water”); 
flowing the thixotropic composition out of an exit of the downhole drilling device into the wellbore (e.g., [0077] “the LCCC may be placed downhole through the drill bit”); and 
continuing drilling with the downhole drilling device (i.e., by virtue of [0074] “the LCCC may be employed as […] a fluid used to drill”).
Regarding the 12-70 wt% crosslinkable polymer such as polyacrylamide, Ezell discloses “In an embodiment, the LCCC includes a gel system comprising one or more crosslinkable polymers and a crosslinking agent, hereinafter termed a crosslinkable material gel system (CMGS-1). The crosslinkable polymeric material may be present in the CGMS-1 an amount from about 0.3% to about 10%, alternatively, about 0.5 to 5% by weight of the CMGS-1” ([0043]). 
However, Ezell fails to disclose crosslinkable polymer amounts higher than 10%.
Nguyen teaches “treating subterranean formations” (abstract) such as in the form of “A water-based drilling fluid” ([0143]) wherein “The composition can include […] a crosslinkable gel […] to control or manage the viscosity of the composition […] The […] crosslinkable gel can include […] polyacrylamide” and “a crosslinker” wherein the “crosslinkable gel can be any suitable proportion of the composition, such as about 0.01 wt % to about 50 wt % of the composition, about 10 wt % to about 30 wt % of the composition” and “The crosslinker can be any suitable proportion of the composition, such as about 0.001 wt % to about 10 wt % of the composition” ([130]), and also including additives such as “weight reducing additives, heavy-weight additives” ([0141]), “a free-radical initiator” ([0116]), and “thixotropic additives” ([0141]).  Nguyen also teaches “A pump 120 (e.g., a mud pump) circulates drilling fluid 122 through a feed pipe 124 and to the kelly 110, which conveys the drilling fluid 122 downhole through the interior of the drill string 108 and through one or more orifices in the drill bit 114. The drilling fluid 122 is then circulated back to the surface via an annulus 126” ([0150]). 
Although silent to the claimed concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ezell to include:
“a water soluble cross-linkable polymer which is selected from a group consisting of amine or amide based polymers, polyacrylamides, partially hydrolyzed polyacrylamides, partially hydrolyzed polymethacrylamides, polymethacrylamides, poly(acrylamide-co-acrylate ester), polyvinyl alcohol, and polyalkyleneoxides and comprises from about 12% to 70% by weight of the thixotropic composition,”
 such as 12-50 wt% polyacrylamide with crosslinker, weighting additives, initiator, and thixotropic additive as in Nguyen, in order to provide known, typical, and operable amounts of the crosslinkable polymer in a drilling fluid, e.g. to control or manage the viscosity of the composition.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  For example, although Ezell does not disclose amounts higher than 10 wt%, Ezell also does not appear to teach away from higher amounts, as desired, and Nguyen provides evidence that amounts up to can flow through a drill bit.
Regarding independent claim 13, Ezell discloses A system (abstract “servicing a wellbore in a subterranean formation” and [0074] “the LCCC may be employed as […] a fluid used to drill”) comprising: 
a downhole drilling device disposed in a wellbore, the downhole drilling device having a tubular drill string and a bottom hole assembly (e.g., Fig. 1 and [0013] “the drilling rig 106 comprises a derrick 108 with a rig floor 110 through which a work string 112 extends downward from the drilling rig 106 into the wellbore 114”); 
a thixotropic composition pumpable into the tubular drill string, the thixotropic composition comprising: 
an aqueous base fluid ([0018] “an aqueous base fluid”), 
a water soluble cross-linkable polymer ([0037] “a gellable composition” having “2) a cross-linkable, water soluble polymer”), wherein the water soluble cross-linkable polymer is selected from a group consisting of amine or amide based polymers, polyacrylamides, partially hydrolyzed polyacrylamides, partially hydrolyzed polymethacrylamides, polymethacrylamides, poly(acrylamide-co-acrylate ester), polyvinyl alcohol, and polyalkyleneoxides ([0050] “Alternatively, the gel system comprises an acrylamide polymer” = polyacrylamide, which is water soluble, and/or [0044] “Examples of crosslinkable polymeric materials suitable for use in the CMGS-1 include, but are not limited to a water-soluble copolymer of a non-acidic ethylenically unsaturated polar monomer and an ethylenically unsaturated ester monomer” wherein [0046] “The non-acidic ethylenically unsaturated polar monomers used in the crosslinkable material can be amides (e.g., primary, secondary, and/or tertiary amides) of an unsaturated carboxylic acid. … Examples of such carboxylic derived ethylenically unsaturated polar monomers are acrylamide, methacrylamide” = polyacrylamide or polymethacrylamide copolymers; also [0077] “the LCCC may be formed downhole by the mixing of a first stream comprising a cross-linkable polymer and a second stream comprising an initiator”),
a cross-linking agent for the cross-linkable polymer ([0038] “a cross-linking agent”), 
a retarding agent (e.g., [0039] “a redox polymerization rate retarder”), 
a weighting agent ([0069] “weighting materials”), 
an initiator (e.g., [0039] “a redox polymerization initiator”; also [0077] “the LCCC may be formed downhole by the mixing of a first stream comprising a cross-linkable polymer and a second stream comprising an initiator”), and 
a thixotropic agent imparting thixotropic properties to the composition ([0021] “the LCCC comprises an optional thixotropic viscosifier composition” e.g. [0025] “a clay, for example bentonite, in water”), 
the thixotropic composition flowable out of an exit of the downhole drilling device into the wellbore (e.g., [0077] “the LCCC may be placed downhole through the drill bit”).
Regarding the 12-70 wt% crosslinkable polymer such as polyacrylamide, Ezell discloses “In an embodiment, the LCCC includes a gel system comprising one or more crosslinkable polymers and a crosslinking agent, hereinafter termed a crosslinkable material gel system (CMGS-1). The crosslinkable polymeric material may be present in the CGMS-1 an amount from about 0.3% to about 10%, alternatively, about 0.5 to 5% by weight of the CMGS-1” ([0043]). 
However, Ezell fails to disclose crosslinkable polymer amounts higher than 10%.
Nguyen teaches “treating subterranean formations” (abstract) such as in the form of “A water-based drilling fluid” ([0143]) wherein “The composition can include […] a crosslinkable gel […] to control or manage the viscosity of the composition […] The […] crosslinkable gel can include […] polyacrylamide” and “a crosslinker” wherein the “crosslinkable gel can be any suitable proportion of the composition, such as about 0.01 wt % to about 50 wt % of the composition, about 10 wt % to about 30 wt % of the composition” and “The crosslinker can be any suitable proportion of the composition, such as about 0.001 wt % to about 10 wt % of the composition” ([130]), and also including additives such as “weight reducing additives, heavy-weight additives” ([0141]), “a free-radical initiator” ([0116]), and “thixotropic additives” ([0141]).  Nguyen also teaches “A pump 120 (e.g., a mud pump) circulates drilling fluid 122 through a feed pipe 124 and to the kelly 110, which conveys the drilling fluid 122 downhole through the interior of the drill string 108 and through one or more orifices in the drill bit 114. The drilling fluid 122 is then circulated back to the surface via an annulus 126” ([0150]). 
Although silent to the claimed concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ezell to include:
“a water soluble cross-linkable polymer which is selected from a group consisting of amine or amide based polymers, polyacrylamides, partially hydrolyzed polyacrylamides, partially hydrolyzed polymethacrylamides, polymethacrylamides, poly(acrylamide-co-acrylate ester), polyvinyl alcohol, and polyalkyleneoxides and comprises from about 12% to 70% by weight of the thixotropic composition,”
such as 12-50 wt% polyacrylamide with crosslinker, weighting additives, initiator, and thixotropic additive as in Nguyen, in order to provide known, typical, and operable amounts of the crosslinkable polymer in a drilling fluid, e.g. to control or manage the viscosity of the composition.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  
Regarding claims 2 and 14, first, regarding mixing for the prehydrated thixotropic agent, Ezell discloses, e.g., “the thixotropic viscosifier may have a chemical composition comprising […] a mineral-based solid suspension such as a clay, for example bentonite, in water” ([0025]); i.e., mixing the thixotropic agent with the aqueous base fluid to form a prehydrated thixotropic agent. 
Second, regarding the on-the-fly, Ezell discloses “the LCCC is formed downhole by the mixing of a first stream comprising one or more LCCC components and a second stream comprising additional LCCC components” ([0077]).
It is unclear if “mixing of a first stream” and “a second stream” refers to on-the-fly mixing per se. 
Nevertheless, ordinarily, this is the terminology used to refer to on-the-fly mixing.  Accordingly, even if it is somehow found that Ezell fails to disclose this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ezell to include wherein the thixotropic composition is introduced via an on-the-fly continuous process, in order to provide two continuous streams to form the LCCC as needed during drilling operations.
Third, regarding adding the polymer, crosslinking agent, and initiator, Ezell discloses “the LCCC is formed downhole by the mixing of a first stream comprising one or more LCCC components and a second stream comprising additional LCCC components” ([0077]).
It is unclear if this refers to wherein the polymer, crosslinking agent, and initiator are added to the clay in water, but presumably, if Ezell’s thixotropic viscosifier is the “first stream,” then the remaining parts would be the “second stream.”  Accordingly, even if it is somehow found that Ezell fails to disclose this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ezell to include adding at least the cross-linkable polymer, cross-linking agent and initiator to the prehydrated thixotropic agent, in order to provide the rest of the LCCC (thereby with the Second modification above providing:
(claim 2) wherein the thixotropic composition is introduced via an on-the-fly continuous process, the on-the-fly continuous process comprising: 
mixing the thixotropic agent with the aqueous base fluid to form a prehydrated thixotropic agent; and 
adding at least the cross-linkable polymer, cross-linking agent and initiator to the prehydrated thixotropic agent; and/or
(claim 14) wherein system is configured to pump the thixotropic composition via an on-the-fly continuous process, the on-the-fly continuous process comprising 
mixing the thixotropic agent with the aqueous base fluid to form a prehydrated thixotropic agent, 
adding at least the cross-linkable polymer, cross-linking agent and initiator to the prehydrated thixotropic agent.
Regarding claim 5, Ezell discloses “In an embodiment, the LCCC is placed into a wellbore as a single stream and activated by downhole conditions to form a barrier that substantially seal a lost circulation zones or other undesirable flowpath. In such an embodiment, the LCCC may be placed downhole through the drill bit forming a composition that substantially eliminates the lost circulation” ([0077]). 
It is unclear if placing the LCCC as a “single stream” refers to batch mixing or on-the-fly mixing. 
Nevertheless, batch mixing is rather ordinary and standard in the art.  Accordingly, even if it is somehow found that Ezell fails to disclose this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ezell to include wherein the thixotropic composition is mixed via a batch process prior to introducing into a tubular string, in order to produce sufficient LCCC at once to form a barrier that substantially seals a lost circulation zone.
Regarding claims 6, 7, 17, and 18, Ezell discloses “In an embodiment, the LCCC is placed into a wellbore as a single stream and activated by downhole conditions to form a barrier that substantially seal a lost circulation zones or other undesirable flowpath. In such an embodiment, the LCCC may be placed downhole through the drill bit forming a composition that substantially eliminates the lost circulation” ([0077]).  Accordingly, Ezell discloses:
(claim 6) wherein the drilling device has a bottom hole assembly having a drill bit, and the exit of the downhole drilling device is located along the bottom hole assembly; and further
(claim 7) wherein the exit is located on the drill bit; and/or
(claim 17) wherein the drilling device has a bottom hole assembly having a drill bit, and the exit of the downhole drilling device is located along the bottom hole assembly; and further
(claim 18) wherein the exit is located on the drill bit.
Regarding claims 9 and 20, Ezell discloses “The LCCC disclosed herein may be further characterized as forming a non-flowable, elastic, and/or plugging gel comprising a three-dimensional network based on new covalent bond formation among the reactant molecules” ([0016]) and “The placement of an LCCC within an LCZ may be an effective means of plugging or sealing off the LCZ 150 and thereby preventing, ceasing or substantially lessening the loss of fluids to such an LCZ 150” ([0015]).  Accordingly, Ezell discloses wherein the thixotropic composition forms a gel within the wellbore, thereby inhibiting the loss of drilling fluid.
Regarding claim 11, Ezell discloses wherein the cross-linking agent is one or more of a primary or secondary functionalized amine ([0048] “the crosslinking agent is polyethyleneimine”). 
Regarding claims 12 and 21, Ezell discloses wherein the thixotropic agent is a clay ([0025] “a clay, for example bentonite, in water”).

Claim 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as obvious over Ezell in view of Nguyen as in claims 2 and 14, and further in view of Chong (2017/0259457) (cited previously).
Regarding claims 3 and 15, Ezell provides all elements, except adding the additives at or before a recirculating mixer.
Nevertheless, recirculating mixers are well-known in the art.  For example, Chong teaches a “mixing assembly” with “a recirculation system” (abstract) for which “the system and methodology should not be limited to mixing cement slurries and can be used to mix drilling fluids, other types of slurries, and/or other oilfield fluids” ([0010]), wherein the base drilling material “and various other additives” are mixed with a liquid to form the drilling fluid ([0015]) and “the recirculation system 74 comprises an inlet 76 associated with each […] mixer 22 and positioned to receive the recirculation portion of the […] slurry 30. After passing through inlet 76, the portion of the […] slurry 30 flows through valves 78 and into a recirculation mixing tank, e.g. tub, 80” ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ezell to include mixing with a recirculating mixer (such as in Chong), in order to use well-known and ordinary equipment for mixing additives to form a “drilling fluid” (as in Chong) (thereby including:
(claim 3) wherein the cross-linkable polymer, cross-linking agent and initiator is added to the prehydrated thixotropic agent at or before a recirculating mixer; and/or
(claim 15) wherein the cross-linkable polymer, cross-linking agent and initiator is added to the prehydrated thixotropic agent at or before a recirculating mixer).
Regarding claims 4 and 16, Ezell provides all elements, except adding the additives at or before a recirculating mixer.
Nevertheless, various mixing arrangements are well-known in the art.  For example, Chong teaches a “mixing assembly” with “a recirculation system” (abstract) for which “the system and methodology should not be limited to mixing cement slurries and can be used to mix drilling fluids, other types of slurries, and/or other oilfield fluids” ([0010]), wherein the base drilling material “and various other additives” are mixed with a liquid to form the drilling fluid ([0015]) and “Depending on the application, fibers or other lost circulation material may be added to the […] slurry 30. In some applications, the fibers or other additives are introduced into the […] slurry downstream of the recirculation mixing tub 80. The flow circuit 38 may be adjusted to utilize one of the […] mixers 22 as a downstream mixer. For example, the appropriate valve or valves 78 may be closed to prevent introduction of the fiber-laden […] slurry into mixing tub 80. In other embodiments, however, an additional mixer 94 may be positioned along discharge line 72 upstream of pump(s) 26 to facilitate addition of the desired additives at a location downstream of the […] mixers 22” ([0026]).  Although Chong does not specifically teach adding the additives separately into the pump, if the additional mixer 94 is so close to pump 26 that it is essentially part of the pump 26, this would be considered adding at the pump.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ezell to include mixing at the pump, in order to, “Depending on the application,” mix the additives in the best manner for the given materials such as “downstream of the mixers” and thereby avoid undesired interactions (as in Chong) (thereby including:
(claim 4) wherein the cross-linkable polymer, cross-linking agent and initiator to the prehydrated thixotropic agent is added to the prehydrated thixotropic agent at a pump; and/or
(claim 16) wherein the cross-linkable polymer, cross-linking agent and initiator to the prehydrated thixotropic agent is added to the prehydrated thixotropic agent at the pump.

Claim 8 and 19 are rejected under 35 U.S.C. 103 as obvious over Ezell in view of Nguyen as in claim 1, and further in view of Tan (2015/0072397) (cited previously). 
Regarding claims 8 and 19, Ezell discloses “In an embodiment, the LCCC is placed into a wellbore as a single stream and activated by downhole conditions to form a barrier that substantially seal a lost circulation zones or other undesirable flowpath. In such an embodiment, the LCCC may be placed downhole through the drill bit forming a composition that substantially eliminates the lost circulation” ([0077]).  
This would place the exit inside of the drill bit, and thus Ezell fails to disclose wherein the exit is above the drill bit.
Nevertheless, it is well-known to alternatively place the exit above the drill bit.  For example, the reference to Tan teaches “During typical oil and gas drilling operations liquid is pumped through the drill shaft and exits above the drill bit, such liquid is commonly referred to as "drilling fluid"” ([0097]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ezell to include wherein the drilling device has a bottom hole assembly having a drill bit, and the exit of the downhole drilling device is located above the bottom hole assembly, in order to provide a well-known and “typical” drilling equipment arrangement.

Response to Arguments
Applicant's arguments filed 31 August 2022 with respect to claims rejected under 35 USC § 103 over Ezell in view of Nguyen have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant distinguishes between various embodiments of Ezell and states for each “The LVGS does not utilize a water soluble [cross-linkable polymer] disclosed in the claims”; “The CMSG-1 utilizes a cross-linking agent, but does not use a retarding agent and an initiator as disclosed in the claims”; “The resin-based system does not disclose the water-soluble cross-linking polymers as disclosed in the claims”; and “The salts used in the water-soluble salt gel system are not disclosed in the claims” (p.9), concluding “Even though Ezell broadly discloses the components in the thixotropic composition, none of the gellable compositions detailed in Ezell disclose an aqueous base, a water soluble crosslinkable polymer, a cross-linking agent, an initiator, and a retarding agent as disclosed in the claims” (p.9-10).
However, Applicant should note that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments; and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123 Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments.
	In this case, Ezell’s broad disclosure does not provide any indication that these various gellable compositions are not compatible together.  Rather, Ezell appears to be teaching examples of minimally required combinations of chemicals for a workable system, but one of ordinary skill in the art would understand Ezell to be teaching the chemicals as further combinable for forming any such suitable “gellable composition” for Ezell’s desired use.  For example, Ezell plainly discloses “For example, the LCCC may be formed downhole by the mixing of a first stream comprising a cross-linkable polymer and a second stream comprising an initiator” ([0077]), “crosslinkable polymer” in Ezell referring to the CMGS-1 example ([0043]) and “initiator” in Ezell referring to the LVGS example ([0039]-[0041]).  However, according to Applicant’s theory of the reference, [0077] would mean that Ezell would be impermissibly combining two incompatible embodiments of Ezell.  Thus, Applicant’s stance is not a reasonable reading of the reference.  Accordingly, even though Ezell points to different embodiments of minimally required chemicals for a gellable system, the preferred embodiments do not reasonably constitute a teaching away from the broader disclosure of these chemicals all in combination together. 
	Furthermore, Applicant has note actually pointed to any technical incompatibility with these exemplary minimally required embodiments in Ezell.  For example, Applicant does not provide any reason why the chemicals in the exemplary systems would be taught by Ezell to one of ordinary skill in the art to be incompatible with one another.  Accordingly, the evidence of record supports the interpretation that these are combinable for forming any such suitable “gellable composition” for Ezell’s desired use. 
Finally, Nguyen provides further support to the Office’s stance that one of ordinary skill in the art would understand Ezell to disclose these chemicals as fully combinable.  For example, Nguyen teaches a system comprising alkenoate ester and other components to form a water control polymer ([0072]), further comprising in a carrier fluid ([0123]) “polyacrylamide” and “crosslinker” ([0130]) along with “weight reducing additives, heavy-weight additives” ([0141]), “Free-radicals for polymerization of unsaturated carbon-carbon bonds” ([0116]), “set retarding additives” ([0141]), and “thixotropic additives” ([0141]).  Even arguendo that Ezell somehow fails to disclose or teach an aqueous base fluid, a water soluble cross-linkable polymer such as polyacrylamide, a cross-linking agent, a retarding agent, a weighting agent, an initiator, and a thixotropic agent, this combination would still be taught in view of Nguyen.  Applicant has not specifically addressed how Nguyen would fail to teach including, e.g., a water soluble cross-linkable polymer such as polyacrylamide in the range of 12-70 wt%, even if Ezell does not. 
Accordingly, this argument is not persuasive.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
For example, Applicant may consider inserting any unexpected or unusual properties in the thixotropic composition imparted by the particular combination claimed.
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674